Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 3 has been deleted; Claims 1, 4, and 7-8 have been amended. 

Claim rejoining
Claims 5-9 are rejoined. 
Claims 5-9 are previously withdrawn from consideration as a result of an election/restriction requirement dated 04/15/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 5-9 (process claims), therefore the restriction/election as set forth in the Office action mailed on 04/15/2021, is hereby withdrawn and claims 5-9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-2 and 4-9 remain for examination, and claims 1 and 5 are independent claims.

Previous Rejections/Objections
Previous objection of claims 4 and 8-9 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/09/2022.
Previous rejection of claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 101845596 A, with machine translation, hereinafter CN’596) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/09/2022.
Previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over CN’596 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/09/2022.
Previous rejection of Claims 1-2 and 4 under 35 U.S.C. 103 as being unpatentable over CN’596 in view of Lee et al (US-PG-pub 2019/0093204 A1, thereafter PG’204) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/09/2022.
However, it is noted that the rejoint claims 5-6 and 8-9 do not include the allowable subject matter referring to the newly recorded reference(s) and reconsideration.  

Allowance Subject matter
Claims 1-2, 4, and 7 includes allowable subject matter.  
Claims 1-2 and 4-9 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 14 of copending Application No. 16/760,170 (‘170) and further in view of API, which can be overcome by proper “Terminal Disclaimer”. 
Claim 7 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed microstructure consisting of a complex structure of acicular ferrite and polygonal ferrite, and the bainite distribution as claimed in the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 101845596 A, with machine translation, hereinafter CN’596) in view of Lee et al (US-PG-pub 2017/0342518 A1, thereafter PG’518).
Regarding claim 5, CN’596 teaches a wide thick plate for X80 pipe line steel, which can be used for producing a large-caliber high-pressure delivery longitudinal welded pipe. (Abstract, claims and examples of CN’596), which reads on the claimed SOUR-resistant heavy-wall steel plate as recited in the instant claim. The comparison between the alloy composition ranges disclosed by Example #5 in table 1 of CN’596 and those disclosed in the instant claim 5 is listed in the following table. All of the alloy composition and calculated values according to Expression 1-3 disclosed by Example #5 in table 1 of CN’596 are within the claimed ranges as recited in the instant claim 5. CN’596 provides experimental detail for Example #5 (par.[0072]-[0073] of CN’596) with same final-rolling temperature, reduction ratio, and cooling rate. The ending cooling temperature range disclosed by CN’596 overlaps the claimed ending cooling temperature range, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to optimize the end of cooling temperature as disclosed by CN’596 since CN’596 teaches the same sour-resistant heavy-wall steel plate throughout whole disclosing range.
Still regarding claim 5, CN’596 does not specify the claimed water cooling and maintaining time from rough rolling to finish rolling as claimed in the instant claim. PG’518 teaches an ultra-thick steel having excellent resistance to brittle crack propagation and a production method therefor. (Abstract, claims and examples of PG’518) with complex phase structure (par.[0048]-[0049] of PG’518). All of the major alloy composition disclosed by PG’518 (claims, par.[0028]-[0047], and examples of PG’518) overlap the alloy composition ranges as recited in the instant claim. MPEP 2144 05 I. PG’518 specify water cooling after rough rolling (par.[0079] of PG’518). Therefore, it would have been obvious to apply water cooling and control the maintain time after rough rolling to finish rolling as demonstrated by PG’518 in the process of CN’596 in order to obtain the desired microstructures (par.[0048]-[--49], and [0079] of PG’518).

Element
From instant Claim 5 (wt%) 
Example #5 in table 1 of CN’596 (wt%)
within range
(mass%)
C
0.02-0.06
0.055
0.055
Si
0.5 or less
0.16
0.16
Mn
0.8-2.0
1.93
1.93
P
0.03 or less
0.0080
0.0080
S
0.03 or less
0.0020
0.0020
Al
0.06 or less
0.026
0.026
N
0.01 or less
0.0040
0.0040
Nb
0.005-0.1
0.075
0.075
Ti
0.005-0.05
0.015
0.015
Ca
0.0005-0.005
0.0018
0.0018
One or more
Ni: 0.05-0.5;
Cr: 0.05-0.5;
Mo: 0.02-0.4;
V: 0.005-0.1
Ni: 0.15;
Cr: 0.32;
Mo: 0.12;

Ni: 0.15;
Cr: 0.32;
Mo: 0.12;

Fe
Balance + impurities
Balance + impurities
Balance+ impurities
Expression 1
Ca/S
0.5-5.0
0.9
0.9
Expression 2
Ni+Cr+Mo+V
0.8 or less
0.59
0.59
Expression 3
Nb-0.5*C+0.35*N
>0
0.0461
0.0461

Experimental conditions


Finish-rolling temperature oC 
Ar3+200 - Ar3+30
Reducing at 780-860
Reads on 
Reduction ratio %
50 or more
132 mm to 26 mm
Reads on 
Cooling rate oC/s
15 or more
15-25
within
Ending of cooling temperature oC
500 or less
500-580
Overlapping at 500
Maintain time
300 sec or less
--
--


Regarding claim 6, CN’596 further specify YS is 550-690 MPa (par.[0016] and [0054] of CN’596), which reads on the claimed YS in the instant claim and CN’596 specify the thickness of the steel plate is greater than 20 mm and width greater than 2 m (par.[0014]-[0015] of CN’596), which overlaps the claimed steel dimensions (30 mm or more thickness and 3500 mm or more width) as claimed in the instant claim. MPEP §2144.05 I. Overlapping in plate dimension creates a prima facie case of obviousness exists. Therefore, it would have been obvious to optimize the dimensions of the steel plate as disclosed by CN’596 since CN’596 teaches the same sour-resistant heavy-wall steel plate throughout whole disclosing range.
Regarding claims 8-9, the DWTT test results are recognized as material properties fully depend on the material composition and manufacturing process. Since CN’596 in view of PG’518 teaches the same alloy composition with the similar manufacturing process for the same heavy-wall steel plate application, the claimed properties, for example: The DWTT test result as recited in the instant claims would inherently exist in the wide thick steel plate of CN’596 in view of PG’518. MPEP 2112 III&IV. Actually, CN’596 provides DWTT test under -15oC have 91 SA% for Example #5 (in table 2 of CN’596).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 14 of copending Application No. 16/760,170 (‘170) and further in view of API. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-10 and 14 of ‘170 teach a steel composition which overlaps the composition recited in the instant claim 1. ‘170 is silent on the three expressions of the instant claim 1. However the elemental wt.% values of ‘170 when used to calculate values using the expressions yield values which fully meets the claim limitation of expressions 1-3.
Claim 1 of ‘170 teaches a microstructure and manufacturing process which reads on that of instant claims 1 and 5. 
Regarding the upper bainite area fraction near a central portion of the heavy-wall steel plate, instant claims 1 and 7 property would have naturally flowed from the method of welded steel pipe manufacturing of claim 9 of ‘170.  
Claim 14 of ‘170 teaches an encompassing value for DWTT of instant claims 1 and 8-9. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding instant claims 2 and 6, combining claim 9 of ‘170 the further teachings of API of API5L-X80 standard line pipe would be combining prior art elements according to known methods to yield predictable results to make sheet of the claimed property and dimension for make improved line pipe. Applicant is directed to MPEP 2143. 
Regarding instant claims 4 and 8-9, the property would have naturally flowed from the method of welded steel pipe manufacturing of claim 9 of ‘170.  
In the table below are the compositional claims of the instant claim and the claims of ‘170.


Instant Claims 1 and 5 (wt.%)
Claims 9-10 of '170 (wt.%)
C
0.02-0.06
0.03-0.10
Si
0.5 or less (excluding 0)
0.1-0.5
Mn
0.8-2.0
1.0-2.0
P
0.03 or less
0.020 or lower
S
0.003 or less
0.0030 or lower
Al
0.06 or less
0.01-0.05
N
0.01 or less
0.001-0.007
Nb
0.005-0.1
0.02-0.08
Ti
0.005-0.05
0.005-0.020
Ca
0.0005-0.005
0.0005-0.005
One or more selected from:


Ni
0.05-0.5
0.05-0.50
Cr
0.05-0.5
0.05-0.30
Mo
0.02-0.4
0.05-0.30
V
0.005-0.1
0.005-0.05
Fe and unavoidable impurities
Balance
Balance
Expression 1:


Ca/S: 0.5~5.0
1.67~5.0
1.67~5.0
Expression 2:


Ni + Cr + Mo + V < 0.8
0.125-1.5
0.155-1.15
Expression 3:


Nb - 0.5*C + 0.35*N > 0
-0.005 to 0.0735
0.021 to 0.112


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 and 4-9 have been considered but they are moot on the new ground rejection as stated above. 
The Applicant’s arguments are summarized as following:
Regarding the provisionally rejection of Claims 1-2 and 4 on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 14 of copending Application No. 16/760,170 (‘170) and further in view of API, which is not proper since instant application has been filed before the cited copending Application No. 16/760,170 (‘170).
In response
Regarding the Applicant’s argument, the instant nonstatutory double patenting rejection is a provisional nonstatutory double patenting rejection. Since both application are pending in the examination, the provisionally rejection is still proper.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734